NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted June 23, 2010
                                   Decided June 23, 2010

                                           Before

                            JOHN L. COFFEY, Circuit Judge 

                            JOEL M. FLAUM, Circuit Judge

                            DANIEL A. MANION, Circuit Judge

No. 10‐1221

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    04 CR 348‐1
ROSA CARBAJAL‐VEGA,
     Defendant‐Appellant.                           Blanche M. Manning,
                                                    Judge.

                                         O R D E R

        Rosa Carbajal‐Vega was charged and convicted in August 2005 of preparing false
income tax returns pursuant to 26 U.S.C. § 7206(2), and thereafter sentenced to a term of five
years of probation.  In January 2010, the district court found that Carbajal‐Vega was in
violation of the terms of her supervision and revoked her probation and imposed a sentence
of confinement for five months.  Carbajal‐Vega filed a notice of appeal, and her court‐
appointed counsel, after review, concluded that the appeal was frivolous and without merit
and filed a motion with the court to dismiss the appeal and withdraw.  See Anders v.
California, 386 U.S. 738, 744 (1967).  Carbajal‐Vega has not responded to counsel’s motion. 
See CIR. R. 51(b). 
No. 10‐1221                                                                             Page 2

        Since the defendant‐appellant has served her five‐month term of imprisonment, her
appeal is now moot (her release date was June 11, 2010), and the district court did not order
any additional term of supervised release.  Since Carbajal‐Vega is no longer confined and
has fully complied with the terms of her sentence, any challenge to the revocation of the
previously proposed probation is moot unless she complied with the terms of her sentence
and can establish that she continues to suffer collateral consequences as a result of the
revocation.  See Spencer v. Kemna, 523 U.S. 1, 7 (1998).  Since counsel has failed to bring any
collateral consequences to the attention of the court nor has he identified any stemming
from the revocation of probation, and since the defendant Carbajal‐Vega has nothing to gain
from an appeal of her revocation, we no longer have jurisdiction over the appeal.  See
Spencer, 523 U.S. at 7‐8; United States v. Williams, 475 F.3d 468, 479 (2d Cir. 2007); United
States v. Mazzillo, 373 F.3d 181, 182 (1st Cir. 2004); United States v. Trotter, 270 F.3d 1150,
1152‐53 (7th Cir. 2001); United States v. Shabazz, 230 F.3d 899, 901 (7th Cir. 2000). 

       We GRANT defendant‐appellant counsel’s motion to withdraw and DISMISS the
appeal.